 

Case 2:19-CV-OO423-R-AF|\/| Document 11 Filed 01/28/19 Page 1 of 3 Page |D #:43

Name and address:

POMERANTZ LLP
Ieremy A. Lieberman
600 Third Avenue, 20th Floor
NeW York, NeW York 10016

 

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

MOHAMAD AL LABADE, Individually and on Behalf of All

 

 

 

Others Similarly Situated, CASE NUMBER
Plaintiff(s), 2:19-cv-00423-R-AFM
V.
ACTIVISION BLIZZARD, INC., ROBERT A. KOTICK, APPLICATION OF NON-RESIDENT ATTORNEY
sPENCER NEUMANN, and COLLISTER }oHNsoN, TO APPEAR IN A SPECIFIC CASE
Defendant(g), PRO HA C VICE

 

INSTRUCTIONS FOR APPLICANTS

(1) The attorney seeking to appear pro hac vice must complete Section I of this Application, personally sign, in ink, the certification in
Section II, and have the designated Local Counsel sign in Section III. ELECTRONIC SIGNATURES ARE NOTACCEPTED.
Space to supplement responses is provided in Section IV. The applicant must also attach a Certificate of Good Standing ( issued
within the last 30 days)from every state bar to which he or she is admitted;failure to do so will be groundsfor denying the
Application. Scan the completed Application with its original ink signature, together with any attachment(s), to a single Portal)le
Document Format (PDF)file.

(2) Have the designated Local Counsel file the Application electronically ( using the Court's CM/ECF System), attach a Proposed Order
(using Form G-64 ORDER, availablefrom the Court's website), andpay the required $325fee online at the time offiling (usinga
credit card). Thefee is requiredfor each case in which the applicantjiles an Application. Failure to pay thefee at the time offiling
will be grounds for denying the Application. Out-of-state federal government attorneys are not required to pay the $325fee.
(Certain attorneysfor the United States are also exemptfrom the requirement ofapplyingfor pro hac vice status. See L.R. 83-2.1.4.)
A copy of the G-64 ORDER in Word or WordPerfect format must be emailed to the generic chambers email address. L.R. 5-4.4.2.

SECTION I - INFORMATION

Lieberman, ]eremy A.

 

 

 

 

 

 

 

Applicant's Name (Last Name, First Name e'¢ Middle Initial) check here iffederal government attorney |:l
Pomerantz LLP

Firm/Agency Name

600 Third Avenue 212-661~1100 917-463-1044

20th ploor Telephone Number Fax Numl)er

Street Address

New York, NY 10016 jalieberman@pomlaw.com

City, State, Zip Code E-mail Address

I have been retained to represent the following parties:
MOHAMAD AL LABADE |§] Plaintiff(s) |:] Defendant(s) |:] Other:
|:] Plaintsz(s) [:] Defendant(s) [:] Other:

 

 

Name(s) of Party(ies) Represented

List all state and federal courts (including appellate courts) to Which the applicant has been admitted, and provide the current status of his or
her membership. Use Section IV if more room is needed, or to provide additional information.

 

 

 

Name of Court Date of Admission Active Meml)er in Good Standin£? ( if not, please exolain)
Supreme Court of New York 09/17/2003 Yes
Southern District of New York 01/ 10/ 2006 Yes

 

 

 

G-64 (6/16) APPLICATION OF NON-RESIDENT ATTORNEY TO APPEAR IN A SPECIFIC CASE PRO HAC VICE Page l of 3

Case 2:19-CV-OO423-R-AF|\/| Document 11 Filed 01/28/19 Page 2 of 3 Page |D #:44

 

List all cases in which the applicant has applied to this Court for pro hac vice status in the previous three years (continue in Section IV if
needed):

 

 

 

 

 

Case Number Title o[Action Date of Application Granted / Denied?
2118-cV-09587-SVW-A Sharrnilli Ghosh V. Snap Inc., et al. 11/ 19/ 18 granted
2:18-cv-00052~MWF Stephanie Sandifer v. Capitala Finance Corp., et al. 1/11/18 granted
2:17-cv-09157-CAS-FF Monika Shepherdson V. The Crypto Cornpany, et al. 1/2/ 18 granted
2217-cv-08855-VAP-S Ryan Doyel v. OSI Systerns, Inc., et al. 12/ 19/ 17 granted
2:17-cv-03455-PDG-G Anthony Nadaskay v. Purna Biotechnology, Inc., et al. 5/12/17 granted

 

If any pro hac vice applications submitted Within the past three (3) years have been denied by the Court, please explains

 

 

 

 

Has the applicant previously registered as a CM/ECF user in the Central District of California? [E Yes 13 NO
Ifyes, was the applicant`s CM/ECF User account associated With the e~mail address provided above? [E Yes [j No

 

Previous E-mail Used ( if applicable)

Attorneys must be registered for the Court's Case Management/Electronic Case Filing ("CM/ECF") System to be admitted to practice pro hac
vice in this Court. Submission ofthis Application will constitute your registration (or re-registration) as a CM/ECF User. Ifthe Court signs an
Order granting your Application, you will either be issued a new CM/ECF login and password, or the existing account you identified above
will be associated with your case. Pursuant to Local Rule 5-3.2.3, registering as a CM/ECF User is deemed consent, for purposes of Fed. R. Civ.
P. 5(b)(2)(E), to electronic service of documents through the CM/ECF System. You have the right to withhold or revoke your consent to
electronic service at any time; simply complete and return a Central District Electronic Service Exemption Form (Form G-05, available from
the Court's website). If the Court receives an Electronic Service Exemption Form from you, you will no longer receive notice by e-mail when
Court orders or other documents are filed in cases in which you are counsel of record; instead, copies of such documents will be sent to you
through the mail.

SECTION II - CERTIFICATION

I declare under penalty of perjury that:

(1) All of the above information is true and correct.

(2) I am not a resident of the State of California. I am not regularly employed in, or engaged in substantial business,
professional, or other activities in the State of California.

(3) I am not currently suspended from and have never been disbarred from practice in any court.

(4) l am familiar with the Court's Local Civil and Criminal Rules, the Federal Rules of Civil and Criminal Procedure,
and the Federal Rules of Evidence.

(5) I designate the attorney listed in Section III below, who is a member in good standing of the Bar of this Court and
maintains an office in the Central District of California for the practice of law, as local counsel pursuant to Local
Rule 83-2.1.3.4.

Dated Ianuary 28, 2019 ]ererny A. Liebe/rrnan
Applicant's Nafe lease type or print)

 

 

 

Applicant s Signa`tdre

 

G-64 (6/16) APPLICATION OF NON-RESIDENT ATTORNEY TO APPEAR IN A SPECIFIC CASE PRO HAC VICE Page 2 of 3

 

Case 2:19-CV-OO423-R-AF|\/| Document 11 Filed 01/28/19 Page 3 of 3 Page |D #:45

 

SECTION III - DESIGNATION OF LOCAL COUNSEL

Pat`iti, ]ennifer

 

Designee's Name (Last Name, First Name d Middle Initial)

 

 

 

 

 

 

POMERANTZ LLP

Firm/Agency Name

1100 Glendon Avenue, 15th Floor (818) 532-6499 (917) 463-1044
Telephone Number Fax Number

Street Address jpat`lti@pomlaw.com

Los Angeles, CA 90024 E""“il Address

City, State, Zip Code 282790

 

Designee's California State Bar Number

I hereby consent to the foregoing designation as local counsel, and declare under penalty of perjury that I maintain an office in the
Central District of California for the practice of law.

 

 

 

Dated Ianuary 28, 2019 Iennifer,l!at`iti
'De`§'ig{mf/'s ame rint)
Deiig/ne"e's Sz'gnature

SECTION IV - SUPPLEMENT ANSWERS HERE (ATTACH ADDITIONAL PAGES IF NECESSAIQ)_

 

2:17-cv-00310-PSG~P]; Richardson B. Unz v. Arrowhead Pharmaceuticals, In; 1/25/17; granted
2:17-cv-00017-AB-PL; Vicky Nguyen v. Endologix, Inc. et al.; 1/24/17; granted
2:16-cv-08505-PSG-P]; Yaki I. Miller v. Arrowhead Pharmaceuticals, Inc.,et al; 11/23/16; granted
2:16-cv-06605-]AK-KS; William Graves v. AECOM et al.; 9/15/16; granted

2216-cv-06506-MWF; Seong Roh v. Yirendai Ltd. et al.; 9/15/16; granted

2:16-cv-05666-S]O~SK; Greguy Dorce v. Cytrx Corporation et al.; 8/2/16; granted
2:16-cv-03412~SIO-KS; Maria Munro v. Daimler AG et al.; 5/23/16; granted
2:16-cv~01947-MWF-]; Sunil Sudunagunta v. Nantkwest, Inc. et al.; 3/31/16; granted
2:16-cv-01034-BRO-R; Patrick Loftus v. Primero Mining Corp. et al.; 2/25/16; granted
2:16-cv-00309-TII-I-AF; Liangbin Li v. Natural Health Trends Corp. et al.; 2/2/2016; granted

 

 

 

 

G-64 (6/16) APPLICATION OF NON-RESIDENT ATTORNEY TO APPEAR IN A SPECIFIC CASE PRO HAC VICE Page 3 of 3

